Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims benefit of priority from U.S. Provisional Application 
Serial No. 62/764,932, filed on August 16, 2018.  The effective filing date of the instant application is August 16, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 has been considered by the examiner.

Claim Status
	Claims 1-4, 6-12, 14-15 are pending and under examination. Claims 5 and 13 are canceled. The amendment filed on 11/25/2020 in response to the Non-Final office Action of 08/28/2020 is acknowledged and has been entered.


Action Summary
Claims 1-4, 6-9, 11, 12, and 14-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US2007/0208134 A1) are withdrawn in light of claim amendment. 
10 rejected under 35 U.S.C. 103 as being un-patentable over Hunter et al. (US2007/0208134 A1) as it applies to claims 1-4, 6-9, 11, 12, and 14-15 is withdrawn.
Claims 1-4, 6-12, 14-15 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-7 of co-pending Application No. 16/485,199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other are withdrawn in light of claim amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US2007/0208134 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5, 10, and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Hunter et al. (US2007/0208134 A1) as it applies to claims 1-4, 6-9, 11, 12, and 14-15.
Hunter et al. teaches devices, implants and method for the treatment of scars and keloids, vascular disease, inflammatory arthritis, and the prevention of cartilage loss comprising anti-fibrotic drug combinations, see Abstract. Moreover, the anti-fibrotic drug combinations preferably include albendazole and pentamidine, see para [1862] &[1875]. Moreover, Hunter et al. teaches anti-fibrosis drug combinations or individual components thereof are directly injected into a hypertrophic scar or keloid, in order to prevent the progression of these lesions. The frequency of injections will depend upon the release kinetics of the polymer used (if present), and the clinical response. This therapy is of particular value in the prophylactic treatment of conditions which are known to result in the development of hypertrophic scars and keloids (e.g., burns, the excision site of a keloid or hypertrophic scar, wounds on the chest and back of predisposed patients, etc.), and is preferably initiated prior to, or during the proliferative phase (from day 1 forward), but before hypertrophic scar or keloid development (i.e., within the first 3 months post-injury), see para [1856]. The teaching of burns read on accidental wound and the teaching of excision reads on surgical incision. Additionally, Hunter et al. teaches one or more of the components of the drug combinations of the present invention are approved by a national pharmaceutical regulatory agency, such as the United States Food and Drug Administration (USFDA) for administration to a human, see para [0121]. Furthermore, Hunter et al. teaches hypertrophic scars and keloids are the result of an excessive fibro-proliferative wound healing response. Briefly, healing of wounds and scar formation occurs in three phases: inflammation, proliferation, and maturation. The first phase, inflammation, occurs in response to an injury which is severe enough to break the skin. During this phase, which lasts 3 to 4 days, blood and tissue fluid form an adhesive coagulum and fibrinous network which serves to bind the wound surfaces together. This is then followed by a proliferative phase in which there is ingrowth of capillaries and connective tissue from the wound edges, and closure of the skin defect. Finally, once capillary and fibroblastic proliferation has ceased, the maturation process begins wherein the scar contracts and becomes less cellular, less vascular, and appears flat and white. This final phase may take between 6 and 12 months. If too much connective tissue is produced and the wound remains persistently cellular, the scar may become red and raised. If the scar remains within the boundaries of the original wound it is referred to as a hypertrophic scar, but if it extends beyond the original scar and into the surrounding tissue, the lesion is referred to as a keloid. Hypertrophic scars and keloids are produced during the second and third phases of scar formation. Several wounds are particularly prone to excessive endothelial and fibroblastic proliferation, including burns, open wounds, and infected wounds. With hypertrophic scars, some degree of maturation occurs and gradual improvement occurs. In the case of keloids however, an actual tumor is produced which can wound may be closed with minimal scarring, see para [2185].Furthermore, Hunter et al. teaches the anti-fibrosis drug combination (or individual component(s) thereof) or the composition comprising the anti-fibrosis drug combination (or individual component(s) thereof) at a site that is adjacent to an implant (preferably near the implant-tissue interface). This can be accomplished during open, endoscopic or catheter-based orthopedic procedures by applying the anti-fibrosis composition: (a) to the implant surface (e.g., as an injectable, solution, paste, gel, in situ forming gel, or mesh) before, during, or after the implantation procedure (application before, during, or after implantation procedure encompasses application directly to the tissue while wound is open or closed); (b) to the surface of the adjacent tissue (e.g., as an injectable, solution, paste, gel, in situ forming gel, or mesh) immediately prior to, during, or after implantation of the orthopedic implant; (c) to the surface of the implant and the tissue surrounding the implant (e.g., as an injectable, solution, paste, gel, in situ forming gel or mesh) before, during, or after implantation of the implant; (d) by topical application of the composition into the anatomical space (joint sheath etc.), see para [1757]. Lastly, Hunter et al. teaches the anti-fibrotic drug combination formulated in polymeric formulations is applied around injured flexor tendons, see Example 9. 
Hunter et al. does not teach the claimed 50 mg. However, Hunter et al. teaches exemplary anti-fibrotic drug combinations for dose explanation purposes include, but are not limited to, amoxapine and prednisolone, paroxetine and prednisolone, dipyridamole and prednisolone, dexamethasone and econazole, diflorasone and alprostadil, dipyridamole and amoxapine, dipyridamole and ibudilast, nortriptyline and loratadine (or desloratadine), albendazole and pentamidine, itraconazole and lovastatin, terbinafine and manganese sulfate, and analogues and derivatives thereof. The total dose of each drug within the combinations generally do not exceed 500 mg (range of 0.1 µg to 500 mg; preferred 1 µg to 200 mg), see para [2389]. The prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
Therefore, it would have been obvious to use the overlapping amount not more than 500 mg or 1 µg to 200 mg of pentamidine for healing a wound of a mammal with reduced scar formation wherein said wound is associated with tendon injury to give Applicant’s claimed method. The motivation to do so is provided in paragraph [2389] of Hunter et al. One would reasonably expect the 50 mg out of the overlapping dose of 1 µg to 200 mg of Hunter et al. to be effective for the method of Hunter et al. with success. 
The wherein limitations of claims 1 and 8, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that at no point does the Hunter et al. reference teach or suggest that a person having ordinary skill in the art should carry out the methods of claim 1 and 8 using a composition comprising 50 mg pentamidine or pentamidine isethionate using a composition comprising 50 mg pentamidine or pentamidine isethionate. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that Hunter et al. does not specifically teach 50 mg pentamidine or pentamidine isethionate. However, Hunter et al. teaches exemplary anti-fibrotic drug combinations for dose explanation purposes include, but are not limited to pentamidine among others. The total dose of each drug within the combinations generally do not exceed 500 mg (range of 0.1 µg to 500 mg; preferred 1 µg to 200 mg), see para [2389]. The prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).Therefore, it would have been obvious to use the overlapping amount not more than 500 mg or 1 µg to 200 mg of pentamidine for healing a wound of a mammal with reduced scar formation wherein said wound is associated with tendon injury to give Applicant’s claimed method. The motivation to do so is provided in paragraph [2389] of Hunter et al. One would reasonably expect the 50 mg out of the . 




Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-4 and 6-7 of co-pending Application No. 16/485,199 (reference application) in view of Hunter et al. (US2007/0208134 A1).. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach a method for healing a wound of a mammal with reduced scar formation, wherein said method comprises topically applying a skin care composition comprising 2% pentamidine or pentamidine isethionate to said wound of said mammal, wherein said wound heals with less observable scaring than that which is observable from a comparable wound healed in the absence of said composition, see claim 1;  wherein said mammal is a human, see claim 2; wherein said wound is a surgical incision, see claim 3; wherein said wound is an accidental wound, see claim 4. Moreover, the wound heals with less 
The copending claims do not teach the instant claimed 50 mg. However, the 2% taught by the copending is equivalent to 20 mg.
Hunter et al. teaches devices, implants and method for the treatment of scars and keloids, vascular disease, inflammatory arthritis, and the prevention of cartilage loss comprising anti-fibrotic drug combinations, see Abstract. Moreover, the anti-fibrotic drug combinations preferably include albendazole and pentamidine, see para [1862] &[1875].
However, Hunter et al. teaches exemplary anti-fibrotic drug combinations for dose explanation purposes include, but are not limited to, amoxapine and prednisolone, paroxetine and prednisolone, dipyridamole and prednisolone, dexamethasone and econazole, diflorasone and alprostadil, dipyridamole and amoxapine, dipyridamole and ibudilast, nortriptyline and loratadine (or desloratadine), albendazole and pentamidine, itraconazole and lovastatin, terbinafine and manganese sulfate, and analogues and derivatives thereof. The total dose of each drug within the combinations generally do not exceed 500 mg (range of 0.1 µg to 500 mg; preferred 1 µg to 200 mg), see para [2389]. The prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
Therefore, it would have been obvious to use the overlapping amount not more than 500 mg or 1 µg to 200 mg of pentamidine for healing a wound of a mammal with reduced scar formation wherein said wound is associated with tendon injury to give Applicant’s claimed 
The wherein limitations of claims 1 and 8, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s argument and Response to Applicant’s argument
Applicant argues that at no point does the reference Application teach or suggest that a person having ordinary skill in the art should carry out the methods of claim 1 and 8 using a composition comprising 50 mg pentamidine or pentamidine isethionate using a composition comprising 50 mg pentamidine or pentamidine isethionate. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true that the reference copending application does not teach the claimed 50 mg pentamidine or pentamidine isethionate. However, Hunter et al. does not specifically teach 50 mg pentamidine or pentamidine isethionate. However, Hunter et al. teaches exemplary anti-fibrotic drug combinations for dose explanation purposes include, but are not limited to pentamidine among others. The total dose prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).Therefore, it would have been obvious to use the overlapping amount not more than 500 mg or 1 µg to 200 mg of pentamidine for healing a wound of a mammal with reduced scar formation wherein said wound is associated with tendon injury to give Applicant’s claimed method. The motivation to do so is provided in paragraph [2389] of Hunter et al. One would reasonably expect the 50 mg out of the overlapping dose of 1 µg to 200 mg of Hunter et al. to be effective for the method of Hunter et al. with success. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628